Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-23, 25, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26-33, 35-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU et al. (Pub. No.: US 20170339391 A1 hereinafter “ZHOU”), in view of Brailovskiy et al. (US 10,063,792 B1, hereinafter “Brailovskiy”).

Regarding claim 21, ZHOU discloses a computerized method  (Fig. 1, show a method for data rendering image)for rendering an image (as cited above), comprising: obtaining image data in a transport format (Fig. 4, shows input images into a transport format), the image data comprising a stitch line (i.e. Fig. 4, 110, lines between the top and front), a plurality of image facets associated with the stitch line (as cited above, there are six facet shown), and decoding at least the plurality of image facets (Fig. 1, i.e. decoding steps); performing a stitching operation on the decoded plurality of facets along the 
It is noted that ZHOU is silent about one or more overlapping portions associated with at least a portion of the plurality of image facets, where the stitch line, the plurality of image facets, and the one or more overlapping portions are configured to be in a prescribed arrangement within the transport format as claimed.
However, BRAILOVSKIY discloses one or more overlapping portions associated with at least a portion of the plurality of image facets (ie. 20a which is overlapping portions associated with facet), where the stitch line, the plurality of image facets, and the one or more overlapping portions are configured to be in a prescribed arrangement (Fig. 10, where different portions of images are arranged in a transportation format) within the transport format (Fig. 10, Applicant should note, ZHOU teaches cubemap projection, BRAILOVSKIY teaches arrangement of overlap and none overlap images of captured by four cameras, such cameras can have two camera to capture the up and down images, then it will be the same case as disclosed in ZHOU.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of ZHOU by adding BRAILOVSKIY's teaching so as to have benefit of enabling more advanced processing of the image sensor frames and panoramic frame, the control circuit may generate one or more transmission frames that include the panoramic frame and the overlap regions.






Regarding claim 26, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein: the transport format comprises a frame packing arrangement, the frame packing arrangement comprising at least a cubic projection, each of a subset of the plurality of facets having been encoded from (i) a respective portion of an image captured by a first image capture device, and (ii) a respective portion of an image captured by a second image capture device (see BRAILOVSKIY, for four camera citation)

Regarding claim 27, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the frame packing arrangement further comprises an additional image facet separate from the cubic projection, the additional image facet comprising the one or more overlapping portions (see BRAILOVSKIY Fig. 10, where the additional image facet has overlapping portions)

Regarding claim 28, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses non-transitory computer-readable apparatus comprising a storage medium, the storage medium comprising a computer program having a plurality of instructions configured to, when executed by a processor apparatus of a computerized device, cause the computerized device to: receive an encoded transport data structure comprising image data, the image data comprising image facets and overlapping portions associated with the image facets, the encoded transport data structure comprising a cubic projection of a panoramic image; decode at least two of the image facets, and decode 

Regarding claim 29, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses, wherein the panoramic image comprises (i) a first image captured via a first spherical lens and (ii) a second image captured via a second spherical lens (see the four camera citation).

Regarding claim 30, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein: the data structure comprises a frame packing arrangement, the frame packing arrangement comprising a first plurality of the image facets arranged in a first direction and a second plurality of the image facets arranged in a second direction; and the first plurality of image facets comprises (i) a portion of image data captured by the first spherical lens and (ii) a portion of image data captured by the second spherical lens (see four camera citation, and Fig. 4 of ZHOU).

Regarding claim 31, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the frame packing arrangement further comprises a separate imaging facet, the separate imaging facet comprising the overlapping portions associated with the image facets (see overlap citation above).

Regarding claim 32, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the frame packing arrangement further comprises the overlapping portions associated with the image facets, the overlapping portions being placed between (i) a corresponding image portion associated with the portion of the image data captured by the first spherical lens and (ii) a 

Regarding claim 33, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the frame packing arrangement further comprises the overlapping portions associated with the image facets, the overlapping portions being placed within one or more of (i) an image portion associated with the portion of the image data captured by the first spherical lens and (ii) an image portion associated with the portion of the image data captured by the second spherical lens (see overlapping and four camera citations).


Regarding claim 35, ZHOU and BRAILOVSKIY for the same motivation of combination, discloses a computerized method for decoding image data, comprising: receiving a data structure (ZHOU, Fig. 10) comprising encoded image data, the encoded image data comprising a plurality of image facets and a plurality of overlapping portions associated with respective ones of the plurality of image facets arranged in a given transport format within the data structure; decoding at least a portion of the plurality of image facets and at least a portion of the plurality of overlapping portions; generating a stitched image, the generating comprising (i) algorithmically stitching together the decoded at least portion of the plurality of image facets, and (ii) algorithmically stitching together the decoded at least portion of the plurality of overlapping portions; and causing the stitched image to be rendered for display (see rejection of claim 21).

Regarding claim 36, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the data structure comprises a frame packing arrangement for the plurality of image facets and 

Regarding claim 37, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the generating of the stitched image comprises applying a full-stitch operation subsequent to a determination to keep the at least portion of the plurality of overlapping portions (see stitching citation).

Regarding claim 38, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the plurality of image facets correspond to two or more image portions, the two or more image portions corresponding to respective images captured by respective ones of a plurality of image capture devices (see four camera citations).

Regarding claim 39, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses further comprising obtaining and decoding one or more additional image facets captured by only one of the plurality of image capture devices (see BRAILOVSKIY for depth image capture, col. 9, second para.).

Regarding claim 40, ZHOU and BRAILOVSKIY for the same motivation of combination, further discloses wherein the captured respective images comprise corresponding spherical images, and the given transport format comprises a two-dimensional projection of the corresponding spherical images (ZHOU, Fig. 1 for the spherical images rendering).

Conclusion
US 20160012855 A1 methods of playing back content, comprising: accessing video content comprising a series of frames that if fully decoded would extend beyond a viewer's field of view, and wherein each encoded frame comprises multiple encoded sections; determining a field of view of the viewer; identifying one or more sections of the first frame that are at least partially within the field of view; decoding the one or more sections of the first frame while not decoding one or more of the sections of the first frame that are not within the field of view; and displaying the one or more decoded sections of the first frame such that the portion of the first frame is displayed, and wherein less than all of the first frame is decoded and less than all of the first frame is displayed during playback.
US 20160142697 A1 region adaptive smoothing. The image processing unit includes a memory and one or more processors. The one or processors are operably connected to the memory and configured to stitch together a plurality of video frames into a plurality of equirectangular mapped frames of a video. The one or processors are configured to define a top region and a bottom region for each of the equirectangular mapped frames of the video; perform a smoothing process on the top region and the bottom region for each of the equirectangular mapped frames of the video; and encode the smoothed equirectangular mapped frames of the video
US 20190313081 A1 a 360-degree video data processing method performed by a 360-degree video transmission apparatus, the method comprising: obtaining 360-degree video data captured by at least one image obtaining device; deriving a two-dimensional (2D) picture comprising omnidirectional image by processing the 360-degree video data; generating metadata for the 360-degree video data; encoding information on the 2D picture; and performing encapsulation based on the encoded picture and the metadata, wherein the metadata comprises information on viewpoint group ID, and wherein 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485